Arthur M. Kahn, Esq. Town Attorney, Rochester
You have asked whether a town board may authorize the hiring of four deputies to the town clerk in the face of a provision of the Town Law limiting the number of deputies to three.
Under section 30(10) of the Town Law, the town clerk may appoint "not more than three deputies". While this provision is a straightforward limitation on the number of deputies that may be appointed, in our opinion a town board may adopt a local law to amend or supersede this provision of the Town Law. A town is authorized to amend or supersede any provision of the Town Law relating to its property, affairs or government or to other matters in relation to which it is authorized to adopt local laws, notwithstanding that such provision is a general law, unless the Legislature expressly has prohibited the adoption of the proposed local Law (Municipal Home Rule Law, § 10[l][ii][d][3]). Towns may adopt local laws relating to the powers, duties, qualifications, number, mode of selection and removal, and terms of office of their officers and employees (id., § 10[l][ii][a][l]). We believe that the designation of the number of deputies to the town clerk is a subject clearly within the scope of the above home rule power. Therefore, a town may amend or supersede section 30(10) of the Town Law to authorize the appointment of four deputies to the town clerk.
We conclude that a town may amend a provision of the Town Law to authorize the appointment of four deputies to the town clerk.